Case 5:21-cv-00798-JWH-SHK Document 15 Filed 09/09/21 Page 1 of 3 Page ID #:141




    1
    2
    3
    4
    5
    6
    7
    8                     UNITED STATES DISTRICT COURT
    9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10
   11   VELIA MINJARES,                        Case No. 5:21-cv-00798-JWH-SHKx
   12               Plaintiff,
                                               ORDER TO SHOW CAUSE
   13         v.                               REGARDING SUBJECT MATTER
                                               JURISDICTION
   14   AMGUARD INSURANCE
          COMPANY, a Pennsylvania
   15     corporation, authorized to do
          business in California; and
   16   DOES 1 through 100, inclusive,
   17               Defendants.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 5:21-cv-00798-JWH-SHK Document 15 Filed 09/09/21 Page 2 of 3 Page ID #:142




    1         Defendant AmGUARD Insurance Company removed the instant action
    2   to this Court on May 5, 2021, under 28 U.S.C. § 1441(b).1 This Court has
    3   original jurisdiction of civil actions between citizens of different states in which
    4   the amount in controversy exceeds $75,000. See 28 U.S.C. § 1332(a).
    5   AmGUARD asserts that such diversity jurisdiction exists here.2
    6         Neither AmGUARD nor Plaintiff Velia Minjares has, however,
    7   demonstrated sufficiently that the amount in controversy exceeds $75,000.
    8   When it is “‘unclear or ambiguous from the face of a state-court complaint
    9   whether the requisite amount in controversy is pled,’ the removing party must
   10   show by a ‘preponderance of the evidence’ that the amount in controversy
   11   exceeds the jurisdictional amount.” Mutti v. Rite Aide Corporation, 2014 WL
   12   12771117, *4 (C.D. Cal. 2014) (quoting Guglielmino v. McKee Foods Corp., 506
   13   F.3d 696, 699 (9th Cir. 2007)).
   14         Here, AmGUARD has not demonstrated by a preponderance of the
   15   evidence that the amount in controversy exceeds the jurisdictional amount.
   16   Instead, after noting that Minjares seeks over $50,000, AmGUARD asserts that
   17   “[g]iven the nature of the claims asserted by Plaintiff, and the variety of
   18   damages sought in connection with this action, the amount in controversy in this
   19   action exceeds $75,000.”3 This bald assertion is insufficient to justify removal
   20   under the standard set by the Ninth Circuit in Guglielmino.
   21         Minjares’ Complaint seeks compensatory, general, consequential, and
   22   incidental damages of at least $50,000.4 “Plaintiff’s Statement” in the parties’
   23   Joint Rule 26(f) Report appears to expand Minjares’ demand. According to that
   24
   25   1
               See Def.’s Notice of Removal (“the Notice”) [ECF. No. 1].
   26   2
               Id. at ¶¶ 5-9.
        3
   27          Notice ¶ 9 (emphasis added).
        4
               See Complaint, Prayer for Damages 13:19-20; 14:2-3 [ECF No. 1], Ex. 1
   28   (citation refers to the Complaint’s original pagination).

                                                 -2-
Case 5:21-cv-00798-JWH-SHK Document 15 Filed 09/09/21 Page 3 of 3 Page ID #:143




    1   statement, Minjares seeks $74,000 in compensatory damages for repair,
    2   restoration, and emergency services, plus heretofore undetermined damages for
    3   contents handling and alternative living expenses, attorneys’ fees, and punitive
    4   damages.5 While these damages might ultimately total more than $75,000,
    5   Minjares has not specifically so pleaded.
    6         In view of that background, the Court hereby ORDERS AmGUARD to
    7   show cause in writing why the Court should not remand this action to state court
    8   for lack of subject-matter jurisdiction. The Court DIRECTS AmGUARD to
    9   file a response to this Order to Show Cause no later than September 23, 2021.
   10   AmGuard’s failure to respond adequately to this Order to Show Cause may,
   11   without further warning, result in the Court’s sua sponte remand of this action.
   12         IT IS SO ORDERED.
   13
   14   Dated: September 9, 2021
                                               John W. Holcomb
   15                                          UNITED STATES DISTRICT JUDGE
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
        5
              See Joint Rule 26(f) Report for Scheduling Conference 5:11-18 [ECF
   28   No. 13].

                                               -3-
